DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 4/1/22 have been received. Claims 1, 3-9 and 12 have been amended. Claims 2 and 13 have been cancelled.
Claim Rejections - 35 USC § 102
3.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR101346414(B1)) as cited in IDS dated 2/21/20 on claim(s) 1-5, 7, and 12 is/are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
4.	The rejection under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346414(B1)) as cited in IDS dated 2/21/20 on claim 6 is/are withdrawn because the Applicant amended the claims.
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346414(B1)) as cited in IDS dated 2/21/20 on claim 8 is/are withdrawn because the Applicant amended the claims.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Noh (US2002/0015893) as cited in IDS dated 9/25/20 in view of Lee et al. (KR20140089450(A)) as cited in IDS dated 2/21/20 on claims 9-11 is/are withdrawn because the Applicant amended the claims.
7.	The rejection under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101346414(B1)) as cited in IDS dated 2/21/20 in view of Noh (US 2002/0015893) as cited in IDS dated 9/25/20 on claim 13 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Whitney Remily on 5/4/22.
The application has been amended as follows.
9.	Claim 9 has been amended to: A method of manufacturing a cathode for lithium-sulfur batteries according to claim 1, comprising: preparing a gel polymer precursor solution in which [[an]] the amine-based compound, [[an]] the epoxy compound, and an electrolyte solution solvent are mixed; providing [[a]] the current collector having [[a]] the cathode active material layer formed on at least one surface thereof, and coating the gel polymer precursor solution on [[a]] the surface of the cathode active material layer opposite the current collector; and thermally curing the coated gel polymer precursor solution to form [[a]] the gel polymer electrolyte coating layer.
Allowable Subject Matter
10.	Claims 1, and 3-12 are allowed.
11.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a cathode for lithium-sulfur batteries comprising: a current collector; a cathode active material layer formed on at least one surface of the current collector; and a gel polymer electrolyte coating layer formed on a surface of the cathode active material layer opposite the current collector, wherein the cathode active material layer comprises an active material, a conductive material, and a binder, and wherein the gel polymer electrolyte coating layer comprises a gel polymer which is formed through cross-linking polymerization of an amine-based compound and an epoxy compound, wherein the cathode active material layer comprises sulfur, and wherein the amine-based compound comprises two or more primary amine groups and aromatic group.
	The prior art to Noh (US 2002/0015893) as cited in IDS dated 9/25/20 discloses  a cathode for lithium-sulfur batteries ([0036]-[0038]) comprising: a current collector([0037]); a cathode active material layer formed on at least one surface of the current collector([0037]); and a gel polymer electrolyte coating layer formed on a surface of the cathode active material layer opposite the current collector([0042], [0027]), wherein the cathode active material layer comprises an active material([0038]), a conductive material([0038]), and a binder([0039]), and wherein the gel polymer electrolyte coating layer comprises a gel polymer which is formed through cross-linking polymerization of an amine-based compound and an epoxy compound([0027]), wherein the cathode active material layer comprises sulfur([0038]), and wherein the amine-based compound comprises two or more amine groups and aromatic group([0031]) but does not disclose, teach or render obvious the amine-based compound comprises two or more primary amine groups and aromatic group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724